Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on April 12, 2022, have been carefully considered.  
No claims have been canceled or added; claims 1-7 remain presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 13, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments:
	a. The 35 U.S.C. 103 rejection of claims 1, 2, and 4-7 as being unpatentable over Li et al. (U. S. Patent Publication No. 2018/0222850) in view of Yoshida et al. (U. S. Patent Publication No. 2014/0171303); and 
	b. The 35 U.S.C. 103 rejection of claim 3 as being unpatentable over Li et al. (U. S. Patent Publication No. 2018/0222850) in view of Yoshida et al. (U. S. Patent Publication No. 2014/0171303) as applied to claim 1, and further in view of Chaturvedi et al. (U. S. Patent Publication No. 2002/0062042).
	 

Allowable Subject Matter
Claims 1-7 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, the cited references of record do not teach or suggest the limitations of Applicants’ claims regarding the step of replacing a gas in the calcination atmosphere with air, as presently recited in claim 1.  
Chaturvedi et al. does not cure the deficiencies of either Li et al. or Yoshida et al., in that Chaturvedi et al. teach calcination in two stages, the first of which is an oxidizing environment, the second of which is a non-oxidizing environment.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Additional prior art includes:
(1) Herzog et al. (U. S. Patent No. 8,877,966), which teaches the preparation of a catalyst, wherein calcination is performed first in an air flow, followed by switching to a flow of a mixture of N2 and steam, and switching again to an air flow.  The aforementioned preparation forms an Fe(III)-doped vanadium phosphorus oxide catalyst.  See col. 36, lines 27-47 of Herzog et al., and
(2) Norton et al. (U. S. Patent Publication No. 2011/0166015), which teaches the preparation of a catalyst, wherein a catalyst powder is heated in a first atmosphere to obtain a pyrolyzed catalyst powder, which is then calcined in a second controlled atmosphere (Abstract).  An exemplary preparation involves increasing the temperature from room temperature to a temperature of about 500°C at a rate of 1°C/minute to form the pyrolyzed catalyst powder, followed by cooling the pyrolyzed catalyst powder, and exposing the cooled catalyst powder to a second controlled atmosphere .  Norton et al. further teach the feasibility in, once the powder has reached a desired calcination temperature, performing "a gradual switch over to an atmosphere of air".   See paragraphs [0035] and [0036] of Norton et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 2, 2022